Chief Justice TOAL.
I respectfully concur in part, and dissent in part. First, I agree wholeheartedly with the majority’s adoption of the Monroe15 factors and its application of these factors in the instant case. In my opinion, the evidence supports a finding that Bayshore SC was the alter ego of Bayshore Corp. and both should be immune from liability in tort as statutory employers of Poch and Key.
As to Petitioners’ next argument, that the court of appeals erred in finding that Bayshore Corp. and Bayshore SC could benefit from the immunity because they failed to offer proof of or secure workers’ compensation coverage in violation of the Act and this Court’s decision in Harrell,16 the majority was correct in finding that the court of appeals misinterpreted Harrell. I agree with the majority’s interpretation that, *381pursuant to Harrell, a statutory employer becomes liable under section 42-5-40 of the South Carolina Code17 for failure to secure workers’ compensation insurance for the statutory employee in accordance with the Act.
However, I join Justice Pleicones’s dissenting opinion because it is my view that Bayshore Corp. and Bayshore SC did not submit adequate proof that they secured or filed evidence of workers’ compensation coverage as required by the Act and Harrell. See S.C.Code Ann. § 42-5-20 (Supp.1998) (“Every employer who accepts the provisions of this title relative to the payment of compensation shall insure and keep insured his liability thereunder in any authorized corporation, association, organization, or mutual insurance association formed by a group of employers so authorized or shall furnish to the commission satisfactory proof of his financial ability to pay directly the compensation in the amount and manner and when due as provided for in this title.”); id. § 42-5-30 (Supp.2012) (“Every employer accepting the compensation provisions of this title shall file with the Commission, in form prescribed by it, annually or as often as may be necessary evidence of his compliance with the provisions of § 42-5-20 and all others relating thereto.”); Harrell, 337 S.C. at 328, 523 S.E.2d at 774 (refusing “to adopt an interpretation of the Act that would allow [an employer] to claim tort immunity without complying with the quintessential obligation imposed upon [the employer] by the Act — the duty to secure the payment of compensation.” (emphasis in original) (alterations added)). With respect to Bayshore SC’s coverage, the corporations submitted an affidavit of Richard Stadler, the construction underwriter for St. Paul/Travelers Insurance Company as proof of coverage.18 In my view, the content of this affidavit is grossly insufficient to establish that either corporation procured workers’ compensation insurance, filed evidence of workers’ compensation insurance, or filed evidence of financial ability sufficient to qualify as self-insured. See S.C.Code Ann. §§ 42-5-10 (1985); 42-5-20; 42-5-30; 42-5-40. Stadler’s affidavit does not contain the requisite specificity required under the statute, as it does not refer to the precise type of *382coverage or time period covered, and thus, we are unable to discern the kind and scope of coverage allegedly in effect at the time of the accident. Moreover, there is no evidence that the corporations filed proof of insurance with the Commission. The majority further relies on the testimony of Keith Colonna, the president of both corporations, who testified that the corporations secured workers’ compensation insurance prior to the accident, noting that “an excess or umbrella policy” above the self-insured reserve, covered “all the companies.” I agree with Justice Pleicones that “the only inference to be drawn from this record in light of Mr. Colonna’s testimony is that both Bayshore entities viewed themselves as self-insured, and that the underwriter was referring to a liability umbrella policy.” Thus, I join his dissent in part, as I, too, am unwilling to hold that a mere representation of coverage by an employer is sufficient to meet the statutory requirements, and I disagree with the majority’s holding that the corporations retained tort immunity because they procured workers’ compensation for the employees. The majority’s conclusion is simply unsupported by this record.
Therefore, I would hold that because neither Bayshore SC nor Bayshore Corp. complied with the insuring requirement of the Act, they are liable in tort to under section 42-5-40. Accordingly, I would reverse the court of appeals.

. Monroe v. Monsanto, 531 F.Supp. 426 (D.S.C.1982).


. Harrell v. Pineland Plantation, Ltd., 337 S.C. 313, 523 S.E.2d 766 (1999).


. See S.C.Code Ann. § 42-5-40 (1985).


. I note that Stadler’s affidavit makes no mention of Bayshore Corp.